In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                No. 07-21-00244-CV
                            ________________________


                      ANTONY MCGREGOR DEY, APPELLANT

                                          V.

                        SEILEVEL PARTNERS, LP, APPELLEE



                          On Appeal from the 53rd District Court
                                  Travis County, Texas
       Trial Court No. D-1-GN-21-002722; Honorable Amy Clark Meachum, Presiding


                                    March 23, 2022

                           MEMORANDUM OPINION
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Antony McGregor Dey, was employed by Appellee, Seilevel Partners,

LP and was terminated on January 27, 2021. At the time of his termination, Dey

accepted a severance package from Seilevel in exchange for certain post-employment

promises contained in an Agreement and General Release. After his termination, Dey

engaged in conduct in violation of that agreement which resulted in the underlying suit
being filed by Seilevel for breach of contract, breach of fiduciary duty, and violations of

the Texas Uniform Trade Secrets Act. 1 The same day suit was filed, Dey and Seilevel

approved entry of an Agreed Temporary Restraining Order. Critical to this appeal, the

temporary restraining order enjoined Dey from “accessing, using, or disclosing any

Seilevel Information for any purpose,” and it further enjoined him from “directly or

indirectly soliciting or contacting [seven named] Seilevel customers . . . .” Following a

period of discovery, Seilevel filed its amended petition seeking temporary injunctive

relief. After notice and hearing, the trial court granted a temporary injunction enjoining

Dey from continuing to use trade secrets as well as confidential and proprietary

information. The temporary injunction resulted in this accelerated appeal. 2 Dey presents

nine issues challenging the trial court’s Order Granting Temporary Injunction as follows:


     1. The trial court abused its discretion in ordering direct access to Dey’s
        personal laptop for forensic examination.

     2. Does the Texas Supreme Court’s decision in In re Weekley, 295 S.W.3d
        309, 321 (Tex. 2009), 3 which limited direct access to a litigant’s electronic
        devices, apply to a direct access order in a temporary injunction?

     3. Even though In re Weekley did not address injunctions, should the same
        principles apply to injunctions?

     4. Did the trial court abuse its discretion in entering a temporary injunction
        ordering direct access to Dey’s personal laptop?

        1
          TEX. CIV. PRAC. & REM. CODE ANN. §§ 134A.001 - .008. The Legislature enacted TUTSA in 2013
to protect misappropriation of trade secrets. Section 134A.006(a) provides in part that “a court shall
preserve the secrecy of an alleged trade secret by reasonable means. There is a presumption in favor of
granting protective orders to preserve the secrecy of trade secrets.” § 134A.006(a).
        2
          Originally appealed to the Third Court of Appeals, sitting in Austin, this appeal was transferred
to this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE
ANN. § 73.001 (West 2013). Should a conflict exist between precedent of the Third Court of Appeals and
this court on any relevant issue, this appeal will be decided in accordance with the precedent of the
transferor court. TEX. R. APP. P. 41.3.
        3
         The Supreme Court set forth the proper procedure for searching another party’s electronic
storage devices under appropriate discovery rules. In re Weekley, 295 S.W.3d at 322.

                                                    2
    5. Does the temporary injunction violate the specificity requirements of Rule
       683 of the Texas Rules of Civil Procedure?

    6. Did the trial court abuse its discretion in issuing a temporary injunction that
       was ambiguous on the non-solicitation portion of the injunction?

    7. Did the trial court abuse its discretion in enjoining Dey’s use of Seilevel’s
       confidential information where there was no evidence of any imminent
       threat of his using such information?

    8. Did the trial court abuse its discretion by including a restriction on
       solicitation of customers when there was no evidence of any imminent
       threat of Dey causing Seilevel to lose any active customers?

    9. Did the trial court abuse its discretion in issuing the temporary injunction
       when Seilevel failed to meet the requirements of likelihood of success on
       the merits and irreparable injury?

Distilled to their essence, Dey’s issues are a complaint that the trial court abused its

discretion in issuing its Order Granting Temporary Injunction. We modify the temporary

injunction and affirm the order of injunction as modified.


       BACKGROUND

       Seilevel is in the business of providing ecommerce and marketing information to

business customers, which includes Fortune 1000 companies. In June 2018, Dey was

hired as Seilevel’s Ecommerce Practice Manager.              His employment required an

agreement to the conditions of an Employee Innovation Assignment, Nondisclosure,

Noncompete, and Nonsolicitation Agreement.


       Dey was terminated on January 27, 2021, and the parties entered into an

Agreement and General Release, a severance agreement. Dey’s post-employment

obligations included a provision that he “ha[d] not divulged any proprietary or confidential

information of Seilevel and [would] continue to maintain the confidentiality of such

information” (Paragraph 5) and his affirmation that he “ha[d] returned all of Seilevel’s

                                             3
property, documents, and/or any confidential information in [his] possession or control,

including audio pen and recordings, laptop, and other material issued to [him]”

(Paragraph 6). Regarding the laptop, a Macbook Pro, Seilevel allowed Dey to keep it as

an act of good will on the condition and belief that he would remove all of Seilevel’s

information. 4


        After Dey’s termination, Seilevel discovered it was unable to gain access to

certain accounts because Dey had created them under a personal Google account and

not under Seilevel’s workspace.           Lisa Hill, vice president of technology strategy and

Dey’s former direct manager, contacted Dey to obtain the password which he provided

but it was incorrect. After he provided the correct password, she was still unable to gain

access because Dey had set up a two-factor authentication. Dey met with Hill on March

3, 2021, to transfer the two-factor authentication to her cell phone; however, that also

failed to provide Hill with access because the two-factor authentication had been

transferred to an application that only Dey could access. After months of back-and-forth

and Hill being denied access, she finally gained control of the accounts on May 27. In

doing so, she discovered that Dey had been accessing Seilevel’s confidential

information, downloading files, and contacting Seilevel customers, all in violation of his

severance agreement. 5 She described his activities as “nefarious.”




        4
           During discovery, Dey claimed he had wiped the laptop in March and sold it to a random
individual in a van through Facebook Marketplace, but at his deposition in July, he testified that he had
sold a different laptop and had given the Macbook Pro to his wife to use.
        5
         Contrary to Hill’s testimony, Dey denied accessing confidential information. He claimed he was
merely denying authorization for attempts to log in because he was unaware of who was trying to access
the account.


                                                   4
       Seilevel filed suit against Dey on June 11, 2021, and that same day the trial court

granted an agreed temporary restraining order. Several months later, on August 24,

2021, the trial court held a hearing on the request for a temporary injunction. The four

who testified were Hill, Joy Beatty, vice president of operations, Matt Danner, an expert

in digital forensics, and Dey.


       In addition to Hill’s testimony regarding regaining access to Seilevel’s accounts,

Beatty testified on the harm caused to Seilevel by Dey’s conduct (to be discussed below).

Danner testified he was consulted by Seilevel to review its Google account and a

password storing software program to isolate a particular user’s access for the period

beginning in January through May 2021. His examination identified an IP address that

was used exclusively by Dey during the relevant timeframe. Danner, however, could not

determine with certainty if Dey’s log-ins were simply rejections of Hill’s attempts to log

into the account. He determined that two bulk downloads (eleven items) occurred shortly

after midnight on February 1, 2021. 6


       Danner further testified that the best way to determine the specifics of the bulk

downloads would be to examine the device responsible for them. He was not asked to

examine a device because Seilevel did not have access to it. He explained that if Dey

wiped the particular device, “it would be extremely difficult and probably impossible” to

determine which individual documents were downloaded.




       6
          Dey admitted to downloading Seilevel documents in February 2021 but disputed doing so in May
2021. The expert did not make a finding that Dey downloaded (as opposed to merely accessing) any
Seilevel documents after March 3.

                                                  5
      Danner also examined a marketing services account. He discovered the same

log-in records as the Google account occurred on February 20, 2021. He determined

the log-ins were associated with an Apple Macintosh computer which could have been

the Macbook Pro Dey kept. The expert’s examination indicated that Dey continued to

access Seilevel documents after he was terminated.            During cross-examination,

Danner’s testimony showed that it was possible for Dey to be logged into his devices

after his termination without actually accessing any of Seilevel’s documents.


      The final witness to testify at the hearing was Dey. He did not deny that he

downloaded and provided Texas Supplements, a Seilevel customer, its website design

which he had created in 2019.       He also provided Texas Supplements with other

confidential information on Seilevel’s resource costs for one of its contractors which was

less than the amount actually charged to the customer (known in the business as an

upcharge). According to Beatty, the amount of the upcharge and its cost margins are

trade secrets.


      Dey testified he purchased a new laptop in March 2021 and completed a factory

reset of the Macbook Pro he received from Seilevel so that his wife could use it as her

business computer. He admitted that even after he purchased a new laptop, he moved

fifteen Seilevel documents to that device which he claimed have since been returned.

He conceded that his conduct in doing so was “very purposeful” because he was building

a portfolio to find employment. Specifically, he sought to work for Texas Supplements

and attempted to discuss it with Seilevel’s CEO, who did not respond to his request.




                                            6
       Dey admitted that after his termination he contacted several other Seilevel

customers. In his deposition, he claimed he did so in anticipation of a temporary

restraining order which would have prevented him from otherwise contacting Seilevel

customers.     He also testified he “firmly believed [he] did not have a noncompete”

because he felt certain he had negotiated out of it when he was first employed. However,

when asked if he “agreed to a version of the noncompete agreement that had an altered

Paragraph 12,” he answered, “[y]es.” 7 He did claim, however that the online signature

was not provided by him.


       After considering the testimony and evidence presented at the hearing, the trial

court ruled it was granting Seilevel a temporary injunction. The trial court’s ruling was

memorialized in its Order Granting Temporary Injunction. That order recites that it is

“highly probable that [Dey] will continue to disclose or use Seilevel’s confidential and

proprietary information and trade secrets while working for current or former Seilevel

customers . . . .” The order further recites that Seilevel “has shown a probable right to

relief on its claims for breach of fiduciary duty, violations of the Texas Uniform Trade

Secrets Act, and breach of contract.” The order continues that absent an injunction,

Seilevel will suffer irreparable injury that cannot be measured in money damages.

Finally, the order grants three forms of relief: (1) it imposes a restriction on Dey’s access,

use, or disclosure of confidential or proprietary information; (2) it restricts Dey from using

any confidential information to solicit, contact, or communicate with seven named

customers of Seilevel, and (3) it requires that, within ten days, Dey deliver the Macbook



       7
          Paragraph 12 of Seilevel’s Employee Innovation Assignment, Nondisclosure, Noncompete, and
Nonsolicitation Agreement is a covenant not to compete for one year following termination.

                                                7
Pro laptop he received from Seilevel to a forensic examiner, to be mutually agreed on by

the parties, for the purpose of conducting certain forensic analysis.


       More specifically, the relief granted in the Order Granting Temporary Injunction

recites as follows:


   1. Dey, directly or indirectly, individually or as a member of any business
      organization, along with his agents, servants, consultants, contractors,
      employees, and any person or entity in concert or participation with him, is
      enjoined from accessing, using, or disclosing any of Seilevel’s confidential
      or proprietary information or any information Dey obtained from or created
      for Seilevel for any purpose; and

   2. Dey, directly or indirectly, individually or as a member of any business
      organization, along with his agents, servants, consultants, contractors,
      employees, and any person or entity in concert or participation with him, is
      enjoined from directly or indirectly using any Seilevel confidential
      information to solicit or contacting or communicating with current Seilevel
      customers Texas Supplements, Beacon Roofing, Fluitek, Herbalogic, Dell,
      Streakwave, or JL Marine regarding marketing or ecommerce.

       These restrictions are reasonably and narrowly tailored to protect Seilevel’s
       confidential and proprietary business information and intellectual property
       and the related goodwill.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, within 10
       days of entry of this Temporary Injunction, Dey must produce the Macbook
       Pro laptop Seilevel provided Dey to a forensic examiner the parties select.
       The forensic examiner shall review the laptop in accordance with a forensic
       protocol agreed to by the parties or ordered by the Court, which shall include
       determining (1) if the laptop produced by Dey is the laptop Seilevel provided
       him, (2) if and when the laptop was wiped by Dey, and (3) if any Silevel
       confidential and proprietary business information and intellectual property
       remains on the laptop.

The temporary injunction was signed on September 13, 2021. Dey filed his notice of

appeal the next day, before the parties ever attempted to agree to a forensic examiner or

the necessary protocols, as contemplated by the temporary injunction order.




                                             8
       APPLICABLE LAW

       Temporary injunctions are an extraordinary remedy and do not issue as a matter

of right. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002); Walling v. Metcalfe,

863 S.W.2d 56, 57 (Tex. 1993) (per curiam). The purpose of a temporary injunction is

to preserve the status quo pending a trial on the merits. Butnaru, 84 S.W.3d at 204.

While preservation of the status quo may be the purpose of a temporary injunction, it

cannot serve as the basis for its issuance. Crestview, Ltd. v. Foremost Ins. Co., 621

S.W.2d 816, 827-28 (Tex. App.—Austin 1981, writ ref’d n.r.e.). To obtain a temporary

injunction, an applicant is not required to establish that it will prevail upon a final trial on

the merits, but it must plead and prove (1) a cause of action against the opposing party,

(2) probable right to the relief sought, and (3) probable imminent and irreparable injury

in the interim. Butnaru, 84 S.W.3d at 204; Taylor Hous. Auth. v. Shorts, 549 S.W.3d

865, 877-78 (Tex. App.—Austin 2018, no pet.).


       Rule 683 of the Texas Rules of Civil Procedure provides that an order granting an

injunction shall set forth the reasons for its issuance. The terms of the injunction “shall

be specific; shall describe in reasonable detail and not by reference to the complaint or

other document, the act or acts sought to be restrained; and is binding only upon the

parties to the action, their officers, agents, servants, employees, and attorney, and upon

those persons in the active concert or participation with them who receive actual notice

of the order by personal service or otherwise.” TEX. R. CIV. P. 683; DHJB Dev., LLC v.

Graham, No. 03-18-00343-CV, 2018 Tex. App. LEXIS 9295, at *6 (Tex. App.—Austin

2018, pet. dism’d) (mem. op.).




                                               9
       The requirements of Rule 683 are mandatory. InterFirst Bank San Felipe, N.A. v.

Paz Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986). An order that does not comply with

the requirements of Rule 683 “is subject to being declared void and dissolved.” Helix

Energy Solutions Grp., Inc. v. Howard, 452 S.W.3d 40, 44 (Tex. App.—Houston [14th

Dist.] Nov 13, 2014, no pet.) (quoting InterFirst Bank San Felipe, 715 S.W.2d at 641).


       STANDARD OF REVIEW

       The decision whether to grant or deny a request for a temporary injunction is

committed to the sound discretion of the trial court. Abbott v. Anti-Defamation League

Austin, Southwest, & Texoma Regions, 610 S.W.3d 911, 916 (Tex. 2020) (citing Walling,

863 S.W.2d at 58). When an appellate court reviews the granting of a temporary

injunction, it may reverse the trial court’s decision only when that court has clearly

abused its discretion. Crestview, Ltd., 621 S.W.2d at 828. A trial court does not abuse

its discretion when its decision is founded on the resolution of a fundamental fact issue

based on conflicting evidence. See General Tire, Inc. v. Kepple, 970 S.W.2d 520, 526

(Tex. 1998). See also Samlowski v. Wooten, 332 S.W.3d 404, 410 (Tex. 2011) (noting

that “to find an abuse of discretion [when factual matters are in dispute], the reviewing

court must conclude the facts and circumstances of the case extinguish any discretion

in the matter”).


       Appellate review is strictly limited to determining whether there has been a clear

abuse of discretion by the trial court in granting the application for a temporary injunction,

and a reviewing court does not address the merits of the underlying case. Brooks v.

Expo Chem. Co., 576 S.W.2d 369, 370 (Tex. 1979) (stating that because “the effect of a

premature review of the merits is to deny the opposing party the right to trial by a jury . . .

                                              10
it will not be assumed that the evidence taken at a preliminary hearing on temporary

injunction will be the same as the evidence developed at a trial on the merits”). In making

this determination, a reviewing court may not substitute our judgment for that of the trial

court unless its decision was so arbitrary that it exceeded the bounds of reasonableness.

See Butnaru, 84 S.W.3d at 204.


       ANALYSIS

       IRREPARABLE AND IMMINENT HARM

       By his issues, Dey does not challenge whether Seilevel plead a cause of action

against him or Seilevel’s probable right of recovery. Rather, he vehemently challenges

whether there is sufficient evidence to show irreparable and imminent injury.


       Initially, we note that when a party possesses trade secrets and is in a position to

use them, harm to the trade secret owner may be presumed. IAC, Ltd. v. Bell Helicopter

Textron, Inc., 160 S.W.3d 191, 201 (Tex. App.—Fort Worth 2005, no pet.).              It is

undisputed that information accessed by Dey contained Seilevel’s trade secrets. In

March 2021, presumably from the confidential information shared by Dey, Texas

Supplements, a Seilevel customer, informed Seilevel that it was cutting its budget for

marketing services by one-half after Dey had offered to train its employees. Several

months later, on May 26, 2021, Texas Supplements terminated its ecommerce and

marketing services with Seilevel and hired Dey as its Chief Marketing Officer beginning

June 1. However, Dey was terminated that same day without explanation.


       Joy Beatty, Seilevel’s vice president of operations, testified that after Dey’s

termination from Seilevel, he accessed customer prospect lists, cost structures, internal


                                            11
job descriptions, and its business operating model—all confidential information. She

testified that Dey’s sharing of Seilevel’s cost structure with its customers cast it in an

unfavorable light and was “one of the more harmful pieces” shared with customers.

Dey’s access to internal job descriptions allowed him to demonstrate to customers that

he could recreate a team to deliver services without Seilevel. In Beatty’s own words,

Dey’s conduct made Seilevel “look bad.” According to Beatty, Texas Supplements

produced $2 million of revenue annually and Dey’s sharing of confidential information

resulted in Texas Supplements eventually terminating all of Seilevel’s services.


      During Beatty’s cross-examination at the hearing on the temporary injunction,

Dey’s counsel suggested that Dey did not pose a threat of imminent harm. Although

Beatty agreed there was no imminent threat regarding businesses Seilevel had already

lost or businesses which had not threatened to terminate Seilevel’s services, Seilevel

was “still dealing with the harm caused prior to the [temporary restraining order].” She

testified that Dey’s conduct had damaged Seilevel’s goodwill and relationships with its

customers.


      Seilevel’s counsel asked Beatty about the potential harm of Dey’s sharing

confidential information. She answered that if he provided it to competitors, they could

undercut pricing because the work, strategy, and analysis had already been done by

Seilevel. She explained that she could not fully calculate the harm caused by Dey

because she did not know how his conduct would impact the future given that Dey did

not believe he had done anything wrong in accessing confidential information after his

termination. See Taylor Hous. Auth., 549 S.W.3d at 878 (“An ‘irreparable’ injury refers

to one that is incapable of being compensated adequately in damages or for which

                                           12
damages cannot be measured by any certain pecuniary standard.”). Beatty further

testified that the temporary restraining order notwithstanding, she could not predict the

future impact of Dey’s conduct.


       Dey testified that he wiped the Macbook Pro before suit was filed and no longer

had access to Seilevel’s confidential information. He also testified that because Texas

Supplements and another customer had terminated their business with Seilevel prior to

the hearing on the temporary injunction, Seilevel could not prove he posed an imminent

threat of harm to its business relationships.     The trial court, however, was free to

disbelieve Dey’s testimony given that he had previously said that he sold the Macbook

Pro to an individual in a van only to later claim he gave it to his wife. Beatty’s testimony

provided sufficient evidence from which the trial court could conclude that Dey’s access

to confidential information and his use of that information caused irreparable and

imminent harm to Seilevel.


       Dey may have also inadvertently provided evidence that his conduct caused injury

to Seilevel. During questioning from his counsel on whether he anticipated litigation due

to his conduct, Dey expressed his belief that a lawsuit would ruin Seilevel’s reputation

with Texas Supplements. He also insinuated that arrogance on the part of Seilevel’s

CEO, with Dey’s potentially working for Texas Supplements, caused Texas Supplements

to terminate Seilevel’s services. Based on the testimony, the trial court did not have to

believe that Dey no longer had access to the information contained in the files he

admitted to downloading and the court could have made a reasonable inference that

such information had the potential to cause irreparable and imminent harm to Seilevel.



                                            13
       NONDISCLOSURE AND NONSOLICITATION RESTRICTIONS AND RULE 683

       Dey asserts the nondisclosure restriction’s use of the terms “confidential or

proprietary information,” which are not defined, fails to conform to the specificity

requirements of Rule 683. Similarly, he maintains that the term “Seilevel confidential

information” in the nonsolicitation restriction is too vague, undefined, and ambiguous to

be enforceable and, therefore, violates Rule 683. We disagree.


       An injunction must be as definite, clear, and precise as possible, and when

practicable it should inform the defendant of the acts he is restrained from doing. San

Antonio Bar Ass’n v. Guardian Abstract & Title Co., 156 Tex. 7, 291 S.W.2d 697, 702

(1956). But the injunction must be stated in terms which are sufficiently broad enough

to prevent repetition of the evil sought to be stopped. Id. In that regard, an injunction

need not specifically identify every act that might constitute the prohibited action. Id.


       Dey complains of the language “confidential and proprietary information” and

“Seilevel confidential information” as not being sufficiently specific to comply with the

requirements of Rule 683. We disagree.


       The language in the temporary injunction is almost verbatim from the language in

the temporary restraining order to which Dey agreed. He did not complain in the trial

court that the temporary restraining order was vague or ambiguous leaving him uncertain

of what conduct was being prohibited. Neither did he complain in the trial court that

certain terms in the temporary injunction were vague or ambiguous. His failure to

complain in the trial court results in procedural default of his contentions on appeal. TEX.

R. APP. P. 33.1(a). Even so, during his sworn testimony, he admitted to accessing and


                                             14
downloading confidential and proprietary information without any clarification needed as

to what type of information Seilevel considered confidential or proprietary. As such, we

conclude the language of which he complains is neither vague nor ambiguous.


       DIRECT ACCESS ORDER

       Dey contends that Seilevel failed to plead for direct access to the Macbook Pro in

its original request for a temporary injunction or in its amended pleading. He asserts the

untimely request for direct access during the hearing was extremely intrusive and caused

him unfair surprise and prejudice.


       An injunction that exceeds a pleading is an abuse of discretion.         Webb v.

Glenbrook Owners Ass’n, 298 S.W.3d 374, 391 (Tex. App.—Dallas 2009, no pet.).

However, in the absence of special exceptions, pleadings seeking injunctive relief are

construed liberally in favor of the applicant. Henry v. Smith, 226 S.W.3d 226, 243 (Tex.

App.—Fort Worth 2021, pet. filed) (citing Garden Oaks Maint. Org. v. Chang, 542 S.W.3d

117, 139 n.19 (Tex. App.—Houston [14th Dist.] 2017, no pet.)). Seilevel pleaded for Dey

to “turn over all of Seilevel’s materials.” Dey did not specially except to the absence of

an allegation to turn over the Macbook Pro. It is not an unreasonable inference that

some of the information on the Macbook Pro, despite Dey being allowed to keep it, could

have been considered Seilevel’s “materials” despite Dey’s assertion that he wiped it

before suit was filed.


       Assuming that Seilevel’s live pleading did not plead for direct access to the

Macbook Pro, the issue was tried by consent. The rule of trial by consent is limited to

those instances where the parties clearly tried an unpleaded issue by consent. White v.


                                           15
Sullins, 917 S.W.2d 158, 160 (Tex. App.—Beaumont 1996, writ denied); TEX. R. CIV. P.

67. Consent may be found only when evidence concerning an unpleaded issue is

developed under circumstances indicating both parties understood the issue was being

contested. Ingram v. Deere, 288 S.W.3d 886, 893 (Tex. 2009).


      During Danner’s expert testimony concerning his examination of Dey’s

unauthorized downloads, he testified “[t]he best way to determine [the actual downloads]

would be to look at the device that was – was responsible for the download.” When

questioned on whether he had been asked to examine the Macbook Pro, he explained,

“I just don’t think we have the device or access to it.” Dey did not object to Danner’s

testimony on the necessity of accessing the Macbook Pro for examination.


      The temporary injunction anticipates that the parties will agree on a forensic

examiner. It also contemplates that Dey will turn over the Macbook Pro for examination

“in accordance with a forensic protocol agreed to by the parties or ordered by the Court

. . . .” Essentially, the direct access order is nothing more than an order contemplating

the subsequent entry of a clarifying order and preserving the status quo pending entry

of that order. It is limited in scope to a short period of time. Thus, the issue of direct

access to the Macbook Pro is not ripe for review by this court obviating a discussion on

whether the procedure for a forensic examination of digital devices set forth in In re

Weekley should apply to a temporary injunction.


      The trial court’s findings in the temporary injunction are not merely conclusory,

however.   Given the nature of trade secrets, the trial court found that without the

injunction, Seilevel could potentially suffer imminent injury not measurable in money


                                           16
damages from the information Dey admitted that he had already accessed and

downloaded. In exercising its sound discretion, the trial court was free to disbelieve that

Dey had completely wiped the Macbook Pro and returned all the confidential files and

information he admitted he copied onto his new laptop. The record provides a basis for

the trial court’s order granting Seilevel’s request for a temporary injunction and that

decision is not “so arbitrary as to exceed the bounds of reasonable discretion.” Butnaru,

84 S.W.3d at 211. Having found the trial court did not abuse its discretion, Dey’s issues

are overruled.


       MODIFICATION OF TEMPORARY INJUNCTION

       Certain provisions of the Order Granting Temporary Injunction are no longer

workable due to the passage of time. Therefore, in order to maintain the status quo, and

to facilitate the entry of further orders as contemplated, the “direct access” provision of

the Order Granting Temporary Injunction is modified as follows:


       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, on or
       before the March 28, 2022, Dey must produce the Macbook Pro laptop
       Seilevel provided Dey to Dey’s legal counsel for safe-keeping until such
       time as it is released to a forensic examiner in accordance with the orders
       of this court. During this period of safe-keeping, no one shall have access
       to the contents of the laptop for any purposes. The parties are ordered to
       confer and agree upon a forensic examiner. Should the parties be unable
       to agree upon a forensic examiner by April 15, 2022, that matter shall be
       presented to the trial court for determination. The forensic examiner shall
       review the laptop in accordance with a forensic protocol agreed to by the
       parties, which shall include determining (1) if the laptop produced by Dey is
       the laptop Seilevel provided him, (2) if and when the laptop was wiped by
       Dey, and (3) if any Seilevel confidential and proprietary business
       information and intellectual property remains on the laptop. Should the
       parties be unable to agree upon a forensic protocol by April 15, 2022, that
       matter shall be presented to the trial court for determination.




                                            17
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Seilevel
shall post bond in the amount of $10,000, by March 28, 2022, to serve as
sufficient bond for this Order.

CONCLUSION

As modified, the trial court’s Order Granting Temporary Injunction is affirmed.




                                                Per Curiam




                                    18